DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 2, 6-8, 10, 13, 14, and 16 are objected to because of the following informalities:
In claim 1, line 14: “one or more wedges” should apparently read --one or more energy wedges--.
In claim 1, line 14: “and 2D detector” should apparently read --and said 2D detector--.
In claim 1, line 24: “a distance” should apparently read --wherein a distance--.
In claim 1, line 24: “said first and said second SOBP wedge face” should apparently read --said SOBP wedge first face and said SOBP wedge second face--.
In claim 1, line 25: “face varying between” should apparently read --face, varies between--.
In claim 2, lines 1-2: “said energy wedges” should apparently read --said one or more energy wedges--.
In claim 2, line 2: “same material” should apparently read --said material--.
In claim 2, line 2: “a density” should apparently read --a relative density--.
In claim 6, line 2: “said wedge base faces” should apparently read --said energy wedge base faces--.
In claim 7, line 2: “said energy wedges” should apparently read --said one or more energy wedges--.
In claim 7, line 5: “said wedge” should apparently read --said energy wedge--.
In claim 7, line 6: “said wedge” should apparently read --said energy wedge--.
In claim 8, line 12: “said modulated beams” should apparently read --said modulated beam-- (or --said plurality of beams--).
In claim 10, line 16: “one or more wedges, and 2D detector” should apparently read --one or more energy wedges and said 2D detector--.
In claim 10, line 24: “said first and said second SOBP wedge face” should apparently read --said SOBP wedge first face and said SOBP wedge second face--.
In claim 13, lines 1-2: “said energy wedges” should apparently read --said one or more energy wedges--.
In claim 13, line 2: “same material” should apparently read --said material--.
In claim 13, line 2: “a density” should apparently read --a relative density--.
In claim 14, lines 1-2: “said energy wedges” should apparently read --said one or more energy wedges--.
In claim 14, line 2: “same material” should apparently read --said material--.
In claim 14, line 2: “a density” should apparently read --a relative density--.
In claim 16, line 1: “system of claim 10” should apparently read --system according to claim 10-- (to be in line with all of the other dependent claims).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the intensity modulated particle therapy (IMPT) mode" in line 2 and “the penetration depth” in lines 25-26.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 also recites the limitations "a low energy limit" and “a high energy limit” in line 4.  The terms “low” and “high” are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of what energy limits would be considered “low” or “high” (or neither) are unclear.
Claim 1 also recites the limitation “a material having a relative density higher than 1.3” in lines 22-23.  It is not clear what this density is relative to (e.g., a relative density is the ratio of a material to the density of a reference material; no reference material is recited).  For sake of compact prosecution, the reference material will be taken herein to be water.  Claims 2 and 11-16 each share this issue, as they also recite relative density without providing what this density is relative to.
Claim 6 recites the limitation “said wedges” in line 3.  It is not clear which wedges this refers to.
Claim 7 recites the limitation “the height” in line 7.  It is not clear which height this refers to.
Claim 8 recites the limitation "the response" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations "a low energy limit" and “a high energy limit” in lines 5-6.  The terms “low” and “high” are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of what energy limits would be considered “low” or “high” (or neither) are unclear.
Claims 2-16 are rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program per se that is claimed as a product without any structural features.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or reasonably suggest a phantom for quality of assurance of a hadron therapy apparatus with an IMPT mode, wherein the phantom comprises the recited frame structure, energy wedges, 2D detector, and SOBP wedge, and wherein the SOBP wedge is made of a material with a relative density higher than 1.3.  Marcelis et al. (U.S. Pub. No. 2018/0098745 A1) teaches a similar phantom comprising a frame structure, an energy wedge, a 2D detector, and an SOBP wedge, but this SOBP wedge is made from a water-equivalent material.  Boisseau et al. (U.S. No. 9,901,751) teaches a calibration system for determining a treatment beam depth as a function of energy, utilizing an entry window made of polyimide (a material taught by the present application).  Tanabe et al. (U.S. Pub. No. 2016/0155365 A1) teaches a phantom that can be made from polyimide.  Neither of these references provides motivation to utilize polyimide for a SOBP wedge in the device taught by Marcelis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/
Primary Examiner, Art Unit 3791